1255-l»
                                    ELECTRONIC RECORD




COA # 14-13-00171-CR                                         OFFENSE: Murder


STYLE: Rodolfo Jesus Morales v The State of Texas            COUNTY: Harris


COA DISPOSITION: Affirmed                                    TRIAL COURT: 179th District Court



DATE: July 17, 2014   Publish: No                            TC CASE #:1100375




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Rodolfo Jesus Morales v The State of Texas

CCA#


         PRO SE                      Petition       CCA Disoosition:      * ^* W W               * f
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

                                                    JUDGE:

DATE:        fe-l/y/^i                              SIGNED:                       PC:

JUDGE:          4W UAyU^x^                          PUBLISH:                      DNP:




                                                                                         MOTION FOR


                                                            FOR REHEARING IN CCA IS:


                                                         JUDGE:


                                                                                 ELECTRONIC RECORD